791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CLARK J. McMILLAN, Plaintiff-Appellantv.LT. D. MILLS AND HERMAN C. DAVIS, WARDEN, Defendants-Appellees.
85-5592
United States Court of Appeals, Sixth Circuit.
4/2/86

AFFIRMED
W.D.Tenn.
ORDER
BEFORE:  KEITH and NELSON, Circuit Judges; and EDWARDS, Senior Circuit Judge.


1
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record and the briefs filed by the parties, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff appeals from the judgment dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  His action stems from a work stoppage at Ft. Pillow Prison.  As a result of the work stoppage, several hundred inmates were confined in the prison yard for three days.  A review of the record indicates that the plaintiff's due process argument and his cruel and unusual punishment contentions are without merit.


3
It is ORDERED that the judgment of the district court be and hereby is affirmed for the reasons stated in the March 28, 1985, order of the district court.  Rule 9(d)(3), Rules of the Sixth Circuit.